PER CURIAM.
Appellant, defendant in the trial court, was charged by information with possession of a controlled substance (marijuana) and with possession of narcotics paraphernalia. A defense motion to suppress the evidence was denied whereupon defendant entered a plea of nolo contendere. He was adjudicated guilty and sentenced to three-years probation from whence he now appeals.
In the statement of the case contained in appellant’s brief it is stated that “The plea of nolo contendere was entered with appropriate reservation of the right to appeal the court’s failure to suppress the evidence.” There is no reference there nor elsewhere in the brief to any portion of the record-on-appeal to inform us where in the record we might find support for that statement. We have nevertheless carefully examined the entire record and find no such reservation. (See State v. Ashby, Sup.Ct.Fla.1971, 245 So.2d 225; Rule 3.6, subd. b. FAR and Rule 3.7, subd. f(3) FAR)
A nolo contendere plea admits all facts which are well pleaded and waives all formal defects in the proceeding of which the accused could have availed himself by a plea of not guilty or motion to quash. (Peel v. State, Fla.App. 2nd 1963, 150 So.2d 281; Farrell v. State, and Raulerson v. State, Fla.App. 1st 1975, 317 So.2d 142).
Finding that the record fails to reveal a reservation for appellate review (Farrell v. State, supra and Raulerson v. State, supra) the judgment and sentence appealed are
Affirmed.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.